Case: 18-40550      Document: 00514772465         Page: 1    Date Filed: 12/24/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals

                                    No. 18-40550
                                                                               Fifth Circuit

                                                                             FILED
                                 Conference Calendar                  December 24, 2018
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk


                                                 Plaintiff-Appellee

v.

JUAN ANTONIO REYES-DE LA ROSA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:18-CR-55-1


Before KING, ELROD, and WILLETT, Circuit Judges.


PER CURIAM: *
       The attorney appointed to represent Juan Antonio Reyes-De La Rosa,
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Reyes-De La Rosa has filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein, as well



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40550   Document: 00514772465    Page: 2   Date Filed: 12/24/2018


                               No. 18-40550

as Reyes-De La Rosa’s response. We concur with counsel’s assessment that
the appeal presents no nonfrivolous issue for appellate review. Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                     2